Judgment, Supreme Court, New York County (Allen Alpert, J.), rendered February 18, 1997, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to, concurrent terms of 6 to 12 years, unanimously affirmed.
Defendant’s challenges to the People’s summation are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that the challenged remarks were largely based on the evidence and responsive to defendant’s summation, and did not deprive defendant of a fair trial (see, People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976; People v D'Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884). To the extent that the prosecutor’s comment that testifying undercover officers expose *261themselves to danger may have been inappropriate, the error, if any, was harmless. We note that the court sustained defendant’s objection to that comment and no further relief was requested.
We perceive no abuse of sentencing discretion. Concur — Williams, J. P., Tom, Ellerin, Rubin and Saxe, JJ.